Citation Nr: 0301251	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  00-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to the assignment of a higher schedular rating 
for major depression, rated as 50 percent disabling from 
November 24, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 24, 1993, to 
November 23, 1998, with 6 months and 26 days of prior 
active military service, and 9 years, 4 months, and 26 
days of prior inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO rating decision 
which, in pertinent part, granted service connection for 
fibromyalgia (20 percent rating assigned) and major 
depression (10 percent rating assigned), each effective 
from November 24, 1998.  The July 1999 RO rating decision 
also denied entitlement to service connection for 
irritable bowel syndrome.

This case was previously before the Board in May 2001, 
when the issue of entitlement to a higher schedular rating 
for major depression was remanded for additional 
development.  In its May 2001 decision, the Board awarded 
a 40 percent disability rating for the veteran's service-
connected fibromyalgia and awarded service connection for 
irritable bowel syndrome.  Consequently, the only issue 
remaining on appeal is the issue of entitlement to a 
higher schedular rating for major depression.  The Board 
notes that in an August 2002 RO rating decision, the 
disability rating for major depression was increased to 50 
percent disabling from November 24, 1998.

The Board notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that an appeal from 
an original award does not raise the question of 
entitlement to an increased rating, but instead is an 
appeal of an original rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Given that the veteran has appealed from 
an original rating, the Board has characterized the issue 
on appeal as a claim for a higher evaluation of an 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from 
the date of award of service connection--in this case, 
November 24, 1998.



FINDINGS OF FACT

1.  The veteran's service-connected major depression is 
manifested by reduced reliability and productivity due to 
a depressed affect, panic attacks more than once per week, 
memory impairment, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective 
work and social relationships.

2.  The veteran does not experience major depression to a 
degree that she has occupational and social impairment 
with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating in excess of 50 percent for major depression have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§  4.1, 4.3, 4.7, 4.130 (Diagnostic Code 9434) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, 
which is in turn based on the average impairment of 
earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  
38 C.F.R. § 4.27 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  When, after careful consideration of all 
the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Because the veteran has appealed from an initial award, 
consideration will be given to whether an evaluation 
greater than 50 percent is warranted for any period of 
time since the award of service connection.

In the veteran's case, the pertinent evidence of record 
includes the veteran's service medical records which 
reveal that from April 1983 to April 1987, the veteran 
gave a history of depression in 1977.  She reported that 
she was treated with medication and therapy.  She denied a 
history of psychoses.  Upon examination, the veteran's 
psychiatric condition was found to be normal.  

The veteran's service medical records indicate that in 
October 1993, the veteran reported that she had had more 
difficulty dealing with her personal problems.  She 
reported having trouble sleeping and that she had had 
violent nightmares.  She was not suicidal.  She appeared 
mild to moderately depressed.  Her thought content was 
negative.  She was not delusional.  She was diagnosed with 
situational depression.  

Service medical records indicate that in November 1993, 
the veteran complained of mood swings and anxiety attacks.  
She reported that she was married and had had difficulty 
in communicating with her spouse.  Her mood and affect 
were mildly depressed and stressed.  Her speech was clear.  
She denied suicidal ideations.  She was diagnosed with an 
adjustment disorder.  

Service medical records indicate that in October 1995, the 
veteran complained that her depression had exacerbated 
over the previous two months.  She reported that her 
stressors included absences from work due to her physical 
problems. Upon examination, the veteran's affect was 
stable and appropriate with some decreased range. Her mood 
was sad and tense.  She was alert and oriented.  Her 
concentration was poor, and the veteran indicated that she 
had locked her keys in her car three times in the previous 
week.  She was oriented, and denied any hallucinations or 
delusions.  There was no apparent impairment of her 
psychomotor functions.  Her thought processes were logical 
and goal-directed.  She reported fleeting and passive 
suicidal thoughts, without any intentions.  She reported 
that she had had one previous overdose attempt at age 17, 
and was not hospitalized for this.  She denied any 
homicidal thoughts, plans, or intentions.  She was 
diagnosed with an adjustment disorder with a depressed 
mood. The examiner noted that major depression should be 
ruled out.  

Service medical records indicate that from January to 
February 1996, the veteran denied feeling depressed.  She 
denied any suicidal thoughts, plans, or intentions.  She 
had anxiety attacks three to four times per week.  She had 
been working on improving communication with her spouse to 
eliminate the discord in her marriage. She denied any 
work-related problems. The veteran's affect was stable and 
appropriate.  She had full range of affect.  She was 
diagnosed with major depression in partial remission, and 
a panic disorder without agoraphobia.  

Service medical records indicate that from April to June 
1996, the veteran reported that she exercised daily.  She 
complained of anxiety and of tension in her marriage.  She 
was diagnosed with major depression, in full remission, 
and a panic disorder in partial remission during this 
time.

Service medical records indicate that in February 1998, 
the veteran acknowledged having had suicidal ideations, 
but denied any plans or intentions.  Upon examination, the 
veteran's appearance was neat.  Her motor behavior was 
within normal limits.  Her speech had a normal rate and 
volume, and she was oriented.  Her mood was depressed and 
her thought process was logical, linear, and goal-
directed.  Her judgment was average.  She had no 
obsessions.  She reported that she had decreased 
concentration. The veteran had no hallucinations or 
delusions. Her affect was congruent to mood, and she was 
crying.  Her memory was within normal limits.  She was 
diagnosed with recurrent, moderate major depressive 
disorder and with psychological factors affecting migraine 
headaches and fibromyalgia.  

Service medical records indicate that in March 1998, the 
veteran was slightly tremulous, but her thought pattern 
was appropriate and well organized.  The examiner opined 
that the veteran's significant sleep disorder caused her 
physical symptoms, and that her anxiety could have been a 
ramification from this.  She was diagnosed with 
fibromyositis and fibromyalgia, and also with depression 
and anxiety during this time.  

The veteran's service medical records include a May 1998 
Medical Evaluation Board Medical Record Report.  It was 
noted that the veteran's major depression and anxiety were 
longstanding, but were significantly exacerbated by 
situational stress.  It was also noted that the veteran 
had psychological factors affecting her migraine headaches 
and fibromyalgia.  

The veteran's service medical records also include a June 
1998 Medical Board Report.  It was noted that the 
veteran's depression was partly the result of her pain 
experience, but also interfered with her ability to cope 
with her pain.   Upon examination, the veteran's 
spontaneous speech was fluent.  Her mood was described as 
depressed, and her affect was sad, but appropriate to the 
situation and to thought content.  The veteran reported 
that she had had a suicidal ideation in February 1998, but 
denied any plans or intentions beyond fleeting thoughts.  
There was no evidence of hallucinations, delusions, or any 
other formal thought disorder.  Her judgment was 
unimpaired and her insight was good.  The veteran was 
diagnosed with recurrent and moderate major depressive 
disorder as manifested by decreased sleep, energy, 
interests, concentration, psychomotor speed, a sustained 
depressed mood, and fleeting suicidal ideations.  Her 
precipitating stressors included chronic pain complaints 
and pain related social and occupational impairment.  It 
was noted that the stresses of military service appeared 
to increase her depressive symptoms.  The veteran had 
marked impairment for military duty, and her impairment 
for civilian social and industrial adaptability was mild.  
The veteran was also diagnosed with fibromyalgia, a broad 
ligament hernia, status-post vaginal hysterectomy, 
migraine headaches, and psychological factors affecting 
migraine headaches.  The Medical Board referred the 
veteran to a Physical Evaluation Board. 

Service medical records include a September 1998 Medical 
Physical Evaluation Report that indicates that the veteran 
was diagnosed with depression which had existed prior to 
service.  The report indicated that the veteran's 
condition did not require medication or therapy.  She was 
also diagnosed with fibromyalgia, migraine headaches, and 
chronic pelvic pain resulting in a vaginal hysterectomy.  
The veteran was found to be unfit for active duty and 
discharge was recommended.  The report further noted that 
the veteran had missed 150 days of work from February 1997 
to February 1998 and had been on continuous convalescent 
leave since an April 1998 hysterectomy.  The report also 
noted that while on convalescent leave, the veteran began 
attending college classes.

Private medical records dated from November 1998 to April 
1999 indicate that the veteran reported that she always 
had to write things down in order to remember them.  She 
also had her husband supervise her schedule.  She reported 
that she had increased her daily physical activities, and 
had been able to perform 20 minutes of aerobic activity 
per day.  

At a January 1999 VA examination, the veteran stated that 
she had memory and concentration problems.  Her moods 
fluctuated.  The examiner noted that the veteran had been 
diagnosed with moderate to severe depression due to a 
situational reaction.  Upon examination, the veteran's 
affect was appropriate and her mood was euthymic.  There 
were no thought process impairments, delusions, or 
hallucinations.  She was able to maintain her basic 
activities of daily living, except that she could not do 
very many physical activities because she had chronic 
fatigue and fibromyalgia.  Her rate and flow of speech 
were normal.  Her symptoms consisted of anxiety and panic 
attacks.  She felt stress from her supervisor at work 
because of her chronic absenteeism.  The examiner believed 
that the veteran's insomnia and lack of energy were 
secondary to her pain.  Upon examination, the veteran was 
oriented.  Her recent and remote memory were normal, and 
her insight and judgment were fair.  Her concentration was 
unimpaired.  She was diagnosed with a mood disorder due to 
a general medical condition, with depressive features.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 70 for the veteran's mental condition.  The 
examiner also noted that the veteran had mild symptoms of 
insomnia, mood fluctuations, and anxiety.  The examiner 
opined that the veteran had secondary depression due to 
her medical problems.

Private medical records dated in August 1999 indicate that 
the veteran reported that she had gone to Florida, and 
during that time, her physical symptoms had worsened.  
Upon examination, the veteran appeared frightened.  She 
was oriented and well-groomed.  She showed normal memory 
capabilities and her reasoning appeared to be normal.  Her 
affect was frustrated and she was noticeably anxious.  The 
veteran was diagnosed with possible worsening depression.  
A private physician noted that the veteran's fibromyalgia 
was almost always associated with marked depression.  

Also of record is a September 2001 VA Special Report of 
Training.  The veteran's vocational rehabilitation 
specialist noted that the veteran had attended college in 
the fall and spring of 2000, and had performed very well 
while taking 12 hours of coursework.  It was noted that 
the veteran was attending school, that she was serious 
about her studies, and that she had a 3.86 grade point 
average.  The veteran reported that the stress from her 
service-connected disabilities and from her husband 
leaving for active duty was overwhelming and may cause her 
to drop her courses.  The veteran reported that she was 
not employed, and that she believed that she could be 
employable once she received her degree. 

Pursuant to the Board's May 2001 remand, the veteran was 
afforded a VA examination in June 2002.  The veteran 
stated that she felt sad and irritated all of the time.  
She also indicated that she had lost most of her interest 
in other people and that she cried more often than she did 
before.  She reported that she was terrified, nervous, and 
shaky on occasion, and that she feared losing control.  
The veteran reported that she had become depressed for a 
year when she went through a divorce in 1989.  Her next 
episode of depression occurred in 1992 when her parents 
divorced.  She reported that the depression had resolved 
within a year.  She had major depression again in 1994 or 
1995 around the time she was diagnosed with fibromyalgia, 
and when she had had a vaginal hysterectomy.  The veteran 
reported that she had missed a number of days of work, and 
as a result, she was given a medical discharge in 1998.  
The veteran reported that she became depressed after her 
discharge from service, and had spoken to a physician 
because she had had suicidal thoughts and anxiety attacks.  
She denied a history of any suicide or homicide attempts.  
She admitted to having had occasional suicidal thoughts.  
She denied any problems with the law or authority figures.  
She stated that she had only a few friends while growing 
up.  She had not worked since her discharge from active 
duty, and was attending college classes towards an 
associate's degree in psychology.  She stated that she was 
in the honor society at her college, and had only missed 
six days of school because of her illnesses and 
depression.  She wanted to ultimately receive a bachelor's 
degree and to work counseling teenagers.  The veteran 
reported that her first marriage lasted five years, and 
she had currently been married for 10 years.  She reported 
that she had two teenage children from her first marriage.  

Upon examination, the veteran's hygiene and impulse 
control were appropriate.  Her motor behavior was normal. 
Her speech was of normal volume, rate, and rhythm.  She 
was alert and oriented to person, place, and time.  Her 
mood was dysphoric and anxious.  Her affect was 
appropriate to her thought content.  No perceptual 
distortions were noted.  Her thought content was rational 
and logical, and her thought process was sequential and 
goal-directed.  Her memory appeared to be intact.  The 
veteran reported that her short-term memory became 
impaired if she did not force herself to concentrate.  She 
stated that because of her emotional state, she did not 
think clearly.  Her judgment and insight were adequate.  
Psychotic symptomatology was absent.  The examiner found 
that the veteran's social and industrial adaptability was 
somewhat impaired by her depression.  The examiner noted 
that the veteran's social and industrial adaptability was 
not completely impaired because she was able to function 
well in school, and had missed only a few days to illness.  
The examiner opined that the veteran's service-connected 
major depression was a disease entity entirely separate 
from her service-connected fibromyalgia.  The veteran had 
a history of recurring depression when stressful 
situations occurred in her life.  The examiner opined that 
the veteran was currently under a great deal of stress, so 
it was as least as likely as not that her stressors, 
including her marital problems, her father's terminal 
illness, and the death of her children's father, had 
caused her major depressive disorder to return.  The 
examiner further opined that the veteran also suffered 
from a mood disorder due to her fibromyalgia.  The 
examiner noted that this mood disorder featured anxiety 
and depression.  Diagnostic tests results revealed that 
the veteran suffered from symptoms that placed her in the 
severely anxious range and that her depression was in the 
moderate to severe range.  The examiner assigned a GAF 
score of 55 for the veteran's mental disorders.  The 
examiner further noted that the GAF for the veteran's 
major depressive disorder without the mood disorder due to 
the veteran's medically diagnosed disorder of fibromyalgia 
was 80.  The examiner also noted that the veteran's GAF 
for the veteran's mood disorder due to her medically 
diagnosed disorder of fibromyalgia without her major 
depression was 45.

The veteran's service-connected major depression has been 
evaluated as 50 percent disabling under 38 C.F.R. § 4.130 
(Diagnostic Code 9434) (2002).  Under these criteria, a 
100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (Diagnostic Code 9434).  A 70 percent 
rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's major 
depression is best characterized by the currently assigned 
50 percent disability evaluation, and that the 
preponderance of the evidence is therefore against the 
claim for a higher initial disability evaluation.  This is 
true throughout the pendency of the veteran's claim.  See 
Fenderson, supra. 

The Board finds that the evidence shows a disability 
picture that results in occupational and social impairment 
with reduced reliability and productivity.  The veteran's 
affect has been depressed and saddened, and she reported 
having panic attacks several times per week.  She also 
indicated that she had problems with memory and 
concentration, and had locked her keys in her car several 
times during one week.  Additionally, the evidence shows 
that the veteran has had difficulty establishing and 
maintaining effective work and social relationships.  It 
was noted that the stresses of military service appeared 
to increase her depressive symptoms.  She reported that 
she felt stress due to her absenteeism from work.  She 
also indicated that she had had tension and discord in her 
marriage.    

As to whether the veteran's service-connected major 
depression rises to the level of 70 percent disabling or 
more, the Board finds that it does not.  Although the 
veteran reported having suicidal ideations with one prior 
attempt, the evidence of record does not indicate that the 
veteran's suicidal thoughts are persistent.  In fact, they 
were described as "fleeting" and "passive."  In addition, 
the evidence does not show that the veteran has obsessive 
rituals which interfere with her routine activities.  
Moreover, the evidence does not suggest that the veteran's 
speech was illogical, obscure, or irrelevant due to her 
depressive disorder.  While the veteran was often 
described as being depressed and often complained of 
panicky feelings, there is no indication that her panic or 
depression have affected her ability to function 
independently, appropriately, and effectively.  In 
addition, the evidence does not show that the veteran has 
impaired impulse control or spatial disorientation.  She 
was always well groomed and her hygiene was appropriate.  
Although it was indicated that the veteran had had 
difficulty adapting to a work-like setting, her civilian 
social and industrial adaptability was found to be mildly 
or somewhat impaired.  The veteran was able to attend 
college and had received high marks in her classes.  In 
fact, she was in the honor society at her college, and had 
only missed six days of school because of her illnesses 
and depression.  In addition, there is no indication that 
she was unable to establish and maintain effective 
relationships.  As indicated above, the veteran was able 
to attend classes at college, and could perform some 
aerobic activity.  She had two children, and had been 
married for several years to her husband.  She had been 
working on improving communications with her spouse.  
Thus, although the veteran's marriage may have been 
difficult at times, the record does not show that she was 
unable to establish and maintain an effective relationship 
with her family.  Additionally, the evidence does not 
indicate that the veteran experiences a gross impairment 
in her thought processes or communication, that she has 
persistent delusions or hallucinations, or that she 
engages in grossly inappropriate behavior.  The record 
does not indicate that she has an intermittent inability 
to perform her activities of daily living or that she was 
disoriented as to time or place.  Although the veteran 
complained of some decreased concentration and memory 
loss, her memory loss did not include the names of close 
relatives, her own occupation, or her own name.  Thus, she 
has had some difficulties typical of the 70 percent 
rating, but on a whole the evidence described above causes 
the Board to conclude that her disability more closely 
approximates the criteria for the 50 percent rating.  
38 C.F.R. § 4.7 (2002).  

The Board notes that the veteran's service-connected 
fibromyalgia is rated under the schedular criteria of 
Diagnostic Code 5025, which identifies several symptoms 
that must be considered in rating fibromyalgia, including 
depression, anxiety, and sleep disturbance.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5025) (2002).  The Board remanded 
the veteran's claim in May 2001 for an additional medical 
examination to ascertain the severity of her major 
depression and the nature of its etiology vis-à-vis her 
fibromyalgia in order to avoid the evaluation of the same 
manifestations under different diagnoses.  See 38 C.F.R. 
§ 4.14 (2002); see also 64 Fed. Reg. 32,410 (June 17, 
1999).  Pursuant to the Board's remand, the June 2002 VA 
examiner was able to separate the veteran's  major 
depressive disorder from her fibromyalgia-related 
symptomatology, and assigned a GAF score of 80 based on 
the veteran's service-connected major depression only.  
The Board notes that a GAF score of 80 represents 
transient and expectable reactions to psychosocial 
stressors (such as difficulty concentrating after a family 
argument) and no more than slight impairment in social, 
occupational, or school functioning (such temporarily 
falling behind in school work).  AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH EDITION (1994).  Indeed, it is the 
criteria for the 50 percent rating that specifically refer 
to disturbances akin to those experienced by the veteran 
as described by the record-problems with affect, 
disturbances of mood, difficulty in establishing and 
maintaining effective work and social relationships, etc.  
Consequently, the Board finds that her symptoms are best 
represented by the criteria for the 50 percent rating.  
This is true throughout the pendency of the veteran's 
claim.  See Fenderson, supra.  

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  
See 38 C.F.R. § 3.321 (2002).  The current evidence of 
record does not demonstrate that the veteran's service-
connected major depression has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It is undisputed that the 
symptoms she experiences have an adverse effect on 
employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board recognizes the veteran has had excessive 
absenteeism from work, and that she had not worked since 
her discharge from active duty.  However, while the 
evidence of record certainly suggests that her service-
connected major depression has negatively affected her 
employability, the evidence does not suggest that the 
veteran's service-connected major depression is the sole 
reason why she had excessive absenteeism or why she had 
not worked since her discharge from service.  In fact, the 
evidence indicates that the veteran's excessive 
absenteeism was due largely to her physical disabilities, 
including fibromyalgia and a hysterectomy, which are not 
currently before the Board on appeal.  In addition, the 
Board notes that the veteran was able to perform well in 
her college classes while on convalescence leave, and had 
only missed a few classes.  Therefore, although the 
veteran experiences sometimes severe symptomatology 
associated with her service-connected major depression, 
the schedular criteria take such factors into account.  
Given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes 
that a remand to the RO for referral of this issue to the 
VA Central Office for consideration of an extraschedular 
evaluation is not warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) was 
recently enacted.  A discussion of the pertinent VCAA and 
regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to 
notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect 
to the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the 
agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides in part 
that the Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for VA benefits.  38 U.S.C.A. 
§ 5103A(a)(1) (West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of 
any information, or any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  In this case, the veteran's 
application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  The amended 
"duty to notify" requires the Secretary to notify a 
claimant of which portion of the information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to be codified 
at 38 C.F.R. § 3.159(b)); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In those cases where notice is 
provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b) (West Supp. 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out 
its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, VA 
has informed the veteran of the grounds on which her claim 
was decided and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating 
actions of July 1999 and August 2002, the statement of the 
case issued in June 2000, the supplemental statement of 
the case issued in August 2002, the May 2001 Board remand, 
and letters from the RO dated in July and September 2001 
that informed her of the applicable laws and regulations.  
Specifically, these documents show that the RO notified 
the veteran of the development of her claim, the type of 
evidence needed to prove her claim, and of which evidence, 
if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show 
that VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the 
Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  
The VCAA sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits. The 
Board finds that there is no outstanding pertinent 
evidence to be obtained, either by VA or the veteran.  The 
Board notes that the RO specifically requested in July and 
September 2001 that the veteran identify any pertinent 
treatment records which had not been previously 
considered.  The veteran did not respond to either 
request.  Moreover, the veteran was afforded several VA 
examinations to evaluate her service-connected major 
depression.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support her contentions.  
After a review of the evidence, the Board is not aware of 
any such evidence and concludes that VA has complied with 
the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).  Therefore, the 
Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).


ORDER

The appeal for the assignment of a higher schedular rating 
for major depression, rated as 50 percent disabling, is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

